Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.
Claim 1 recites a hand wash cleaning and environmental purification diffuser, comprising a bottom shell, a first fan, a water tank, a first oscillation device, a diffusing cover and a control unit, wherein: the interior of said water tank defining said oscillation space containing a liquid, said tank bottom opening said first hole, said air flow channel having one side thereof protruding in said oscillation space of said water tank to form a protruding pipe vent and an opposite side thereof extending out of said tank bottom to form a vent, said air flow channel being disposed in communication with said first air inlet through said chamber; said protruding pipe vent and said first exhaust hole being disposed in communication with said oscillation space; said first oscillation device is mounted in said first hole and comprises a first oscillator, said first oscillator being externally coated with a layer of acid and alkali resistant coating; said diffusing cover comprises a diffusing hole, said diffusing cover being detachably assembled in said opening of said bottom shell to shield said tank cover, said diffusing hole communicating with said first exhaust hole and said oscillation space; said control unit is combined in said chamber at one side of said tank bottom and electrically connected with said first oscillation device and said first fan which the closest prior art of record of Nakamura (US 2016/0175755), Hsiao (US 2015/0117056) or Jorgensen (US 2011/0079660) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
8/18/2022